Case 5:17-cv-00220-LHK Document 1161-4 Filed 01/07/19 Page 1 of 7




                    Case Clip(s) Detailed Report

                           Qualcomm
                 Monday, January 07, 2019, 12:51:40 AM
   Case 5:17-cv-00220-LHK Document 1161-4 Filed 01/07/19 Page 2 of 7



Yu, Nanfen (Vol. 01) - 03/14/2018

     Would you please state and spell your name? ...

    NY (63 SEGMENTS RUNNING 00:47:49.023)
           1. PAGE 8:09 TO 8:11 (RUNNING 00:00:12.612)

               09       Q   Would you please state and spell your name?
               10       A   My last name is Y-u, Yu, and my first name
               11   is N-a-n-f-e-n, Nanfen.

           2. PAGE 8:22 TO 8:23 (RUNNING 00:00:05.350)

               22        Q    And what is your position at Huawei?
               23        A    I'm a senior legal counsel.

           3. PAGE 9:02 TO 9:04 (RUNNING 00:00:06.146)

               02       Q   How long have you been senior legal counsel
               03   at Huawei?
               04       A   12 years.

           4. PAGE 49:13 TO 49:23 (RUNNING 00:00:56.308)

               13           Have you ever heard that Qualcomm refused to
               14   supply chips to Huawei?
               15           MR. GIARDINA: Objection to form.
               16           THE WITNESS: Yes.
               17   BY MR. KENNAMER:
               18       Q   When was that?
               19       A   I cannot remember the specific date or year.
               20   But I understand that when we are trying to purchase
               21   the TDSCDMA chipset and the three mode chipset from
               22   Qualcomm, Qualcomm refused to provide those chipsets
               23   until we signed a license agreement.

           5. PAGE 52:06 TO 52:11 (RUNNING 00:00:14.824)

               06       Q   Do you know whether Qualcomm ever threatened
               07   to stop supplying chips -- base band processor chips
               08   to Huawei?
               09       A   Yes.
               10       Q   When was that?
               11       A   It was in 2013.

           6. PAGE 52:12 TO 52:16 (RUNNING 00:00:42.973)

               12       Q   And is that the only           instance that you can
               13   think of?
               14       A   That's the one I can           clearly remember.
               15       Q   You can't recall any           others; right?
               16       A   That is the one that           I was involved in.

           7. PAGE 52:17 TO 52:22 (RUNNING 00:00:23.655)

               17       Q   When you say you were involved in this
               18   incident, what was the nature of your involvement?
               19   How were you involved?
               20       A   That happened when we were discussing about
               21   the extension of the CDMA subscriber units license
               22   agreement. That was why I was involved.

           8. PAGE 53:01 TO 53:08 (RUNNING 00:00:39.741)
Case 5:17-cv-00220-LHK Document 1161-4 Filed 01/07/19 Page 3 of 7




   00053:01        Q   Was it said orally? Out loud? The way I'm
         02    talking to you? Was it put in writing?
         03        A   It's both in writing and orally.
         04        Q   And did Qualcomm ever stop supplying CDMA
         05    chips to Huawei?
         06        A   We did extend the CDMA license agreement; so
         07    that's probably why Qualcomm didn't stop supplying
         08    CDMA chipset.

      9. PAGE 53:21 TO 54:02 (RUNNING 00:00:21.237)

         21        Q     Okay. Did you ever hear this threat?
         22        A     Yes.
         23        Q     From whom?
         24        A     From the Qualcomm team that we communicated
         25    and met   with.
   00054:01        Q     Do you remember specific people?
         02        A     Eric Reifschneider.

      10. PAGE 54:17 TO 54:24 (RUNNING 00:00:35.552)

          17       Q   Yes. Anything you can remember.
          18       A   As far as I can remember, they said if we do
          19   not extend CDMA license agreement, they would stop
          20   supplying the chipset to us, and it would be a
          21   disruption of Huawei's business.
          22       Q   Do you know whether Qualcomm has a policy of
          23   coupling chip supply with a license agreement?
          24       A   Yes. Everybody in this industry knows.

      11. PAGE 55:20 TO 56:02 (RUNNING 00:00:38.696)

         20        Q   Ms. Yu, you've been handed what's been
         21    marked as Exhibit QX2303. And it is an e-mail
         22    string, the first of which is an e-mail from Eric
         23    Reifschneider dated May 8th, 2013. To Mr. Cheng and
         24    CCing a variety of people including yourself; right?
         25        A   Yes.
   00056:01        Q   Do you recognize receiving this e-mail?
         02        A   Yes.

      12. PAGE 56:08 TO 56:12 (RUNNING 00:00:13.994)

          08           Do you see this e-mail from
          09   Mr. Reifschneider dated May 1st -- May 1st, 2013?
          10       A   Yes.
          11       Q   And it's to Mr. Cheng; right?
          12       A   Yes.

      13. PAGE 59:19 TO 60:13 (RUNNING 00:01:07.458)

         19        Q   And my -- my question to you is was it
         20    Huawei's intention to allow the agreement to expire
         21    while it negotiated a new agreement?
         22        A   We didn't have any specific intention. But
         23    if the parties needs more time, it's just consistent
         24    with the licensing practice in the industry. We
         25    don't see that it will cause any problem on both
   00060:01    sides.
         02        Q   To allow the agreement to expire while you
         03    negotiate a replacement agreement?
         04        A   That's the common practice.
         05        Q   Is that the common practice with Qualcomm?
         06        A   With everybody else. Not with Qualcomm.
Case 5:17-cv-00220-LHK Document 1161-4 Filed 01/07/19 Page 4 of 7



          07   Because Qualcomm never allowed to have the period of
          08   time to negotiate. Otherwise, it would not provide a
          09   chipset. Because if you don't have a license
          10   agreement, they would just cutoff the chipset supply.
          11   That's why they're in a hurry to push us to conclude
          12   or the extension of the new agreement, and why they
          13   see it's a problem if we don't do it at that time.

      14. PAGE 68:14 TO 68:23 (RUNNING 00:01:06.843)

          14       Q   Did you ever ask Mr. Reifschneider to
          15   explain what he meant in this e-mail when he referred
          16   to ways to avoid any disruption in chipset supply?
          17       A   From Huawei's perspective, based on all the
          18   e-mails that has been exchanged at that time period
          19   and what the Qualcomm team has expressed orally, we
          20   considered that as a strong threat of stopping the
          21   chipset supply, and we didn't talk about the other
          22   ways to avoid such disruption, other than signing a
          23   license agreement in any form.

      15. PAGE 69:07 TO 69:15 (RUNNING 00:00:41.571)

          07       Q   But did you ever ask Mr. Reifschneider
          08   personally to explain what he meant when he wrote
          09   about ways to avoid any disruption in chipset supply
          10   at the end of this month, without creating undue risk
          11   for either party?
          12       A   Eric make it very clear that we have to sign
          13   a license agreement in some form. And we didn't see
          14   that there's any other possible ways to avoid the
          15   disruption of the chipset supply.

      16. PAGE 69:24 TO 70:02 (RUNNING 00:00:23.433)

         24        Q     There wasn't a disruption in Huawei's supply
         25    of CDMA   chips, was there?
   00070:01        A     There wasn't, because we extended the
         02    license   agreement.

      17. PAGE 90:02 TO 90:03 (RUNNING 00:00:04.906)

          02             Do you recognize Exhibit QX2308?
          03        A    Yes.

      18. PAGE 90:24 TO 91:12 (RUNNING 00:00:42.846)

         24            THE WITNESS: This is an amendment to the
         25    license agreement between the parties entered into as
   00091:01    of May 27th, 2013.
         02    BY MR. KENNAMER:
         03        Q   Right. And what's the subject matter of
         04    this amendment?
         05        A   The subject matter is the license for CDMA
         06    subscriber units.
         07        Q   And did you participate in the negotiations
         08    regarding this amendment?
         09        A   Yes.
         10        Q   What role did you play?
         11        A   I'm responsible in reviewing and negotiating
         12    the license -- the terms in this amendment.

      19. PAGE 91:21 TO 92:02 (RUNNING 00:00:42.441)

          21        Q    How important was the 2014 amendment --
Case 5:17-cv-00220-LHK Document 1161-4 Filed 01/07/19 Page 5 of 7



         22    Exhibit QX2308 to Huawei?
         23        A   It's very important for us in terms of the
         24    -- to make sure that we continue to get the CDMA
         25    chips in supply. But for the amendment itself, it's
   00092:01    just the consistency changes with the set of
         02    agreements that we enter into in 2014.

      20. PAGE 94:08 TO 94:19 (RUNNING 00:00:48.768)

          08       Q   Ms. Yu, what's been marked as Exhibit QX2309
          09   is a document entitled Subscriber Unit License
          10   Agreement. It is entered into as of July 1st, 2014,
          11   between Qualcomm and Huawei.
          12           Do you know what this document is -- Exhibit
          13   QX2309?
          14       A   Yes.
          15       Q   What is it?
          16       A   It's a subscriber unit license agreement
          17   entered into between the parties in 2015.
          18       Q   And what technology does it cover?
          19       A   It covers both WCDMA and LTE licenses.

      21. PAGE 95:03 TO 95:10 (RUNNING 00:00:40.584)

          03       Q   And with respect to QX2309, this agreement,
          04   and the amendment regarding the CDMA subscriber units
          05   QX2308, they're both dated as of July 1st, 2014. But
          06   do you understand that that's when the parties
          07   actually executed the agreements?
          08       A   The parties signed the agreement on around
          09   December 15, 2014. But it's retroactively effective
          10   on July 1st, 2014.

      22. PAGE 97:06 TO 97:15 (RUNNING 00:00:27.692)

          06       Q   And did you recommend that Huawei enter into
          07   this agreement?
          08       A   We -- we had no choice.
          09       Q   That wasn't my question. Did you recommend
          10   that Huawei enter into this agreement?
          11       A   We had no choice.
          12       Q   Did you recommend that Huawei enter into
          13   this agreement?
          14       A   I don't have a personal view on that,
          15   because that's what we had to do.

      23. PAGE 98:04 TO 98:14 (RUNNING 00:00:48.363)

          04       Q   Why do you say "we had no choice"?
          05       A   Firstly, there were dependency and need from
          06   the business unit for us to sign to maintain license
          07   agreement for them to be able to obtain chipsets from
          08   Qualcomm.
          09           And secondly, we had an existing agreement
          10   previously for WCDMA which doesn't have a term there,
          11   meaning that we're going to pay royalty forever.
          12       Q   What about LTE?
          13       A   Qualcomm wouldn't agree to sign any
          14   agreement if we don't include LTE license here.

      24. PAGE 113:25 TO 116:04 (RUNNING 00:04:50.143)

         25        Q   Through your work, did you have an
   00114:01    opportunity to become familiar with the Qualcomm
         02    Huawei agreements?
Case 5:17-cv-00220-LHK Document 1161-4 Filed 01/07/19 Page 6 of 7



         03        A   Yes. My -- my job requires me to read and
         04    interpret those agreements and requires me to be
         05    familiar with those agreements.
         06        Q   I would like to show you a document which
         07    has been labeled as CX1018.
         08            MR. COX: And I'll note for the record,
         09    CX1018 is Bates labeled FTC-Huawei 0000704.
         10        Q   And what is this document?
         11        A   This is the CDMA subscriber unit license
         12    agreement entered into between Huawei and Qualcomm on
         13    May 29th, 2003.
         14        Q   What are the key provisions of this
         15    contract, in your view?
         16        A   It provides a license for CDMA patents of
         17    Qualcomm. And the key terms would include the
         18    license around the term of the contract, and the
         19    royalty -- royalties that is payable from Huawei to
         20    Qualcomm. And that the license back from Huawei to
         21    Qualcomm, and also Huawei's purchase commitment made
         22    to purchase Qualcomm chipsets.
         23            So those are the key terms of the agreement.
         24        Q   And when you say "purchase commitment," what
         25    do you mean by "purchase commitment"?
   00115:01        A   Purchase commitment means that Huawei was
         02    committed under this agreement to purchase all the
         03    CDMA chipsets from Qualcomm. And if we purchase any
         04    single CDMA chipset from others, then Huawei would
         05    have to apply for higher royalty rate.
         06        Q   And what portion of the contract concerns
         07    that issue of the higher royalty rates?
         08        A   It's in Section 5.4.
         09        Q   So and what does 5.4 require?
         10        A   It requires that if -- commencing on the day
         11    that Huawei or any affiliate of Huawei first sells
         12    subscriber units incorporating CDMA Asics not
         13    purchased from Qualcomm, or a Qualcomm affiliate, the
         14    royalties for all the subscriber units sold by Huawei
         15    and all Huawei affiliates shall be at least what's
         16    set forth in section 5.2B, meaning a higher royalty
         17    rate than set -- than the royalty rate set forth in
         18    5.2A.
         19        Q   You use the term Asic or A-s-i-c.
         20            What does that mean?
         21        A   That means chipset.
         22        Q   And is the provision about higher royalty
         23    rate if you purchase a nonQualcomm CDMA chipset -- is
         24    that still in effect today?
         25        A   Yes.
   00116:01        Q   Have you had any -- has Qualcomm said
         02    anything to you to indicate they do not require
         03    Huawei to honor that commitment?
         04        A   No.

      25. PAGE 120:01 TO 121:11 (RUNNING 00:02:32.749)

   00120:01    that document, this is a document that's been Bates
         02    labeled CX1006.
         03            Is this another document that you've worked
         04    with at -- in your role at Qualcomm?
         05        A   Sorry. Can you repeat that question?
         06        Q   Sure. Is this another document that you've
         07    seen in your role at Qualcomm?
         08        A   At Huawei? Yes.
Case 5:17-cv-00220-LHK Document 1161-4 Filed 01/07/19 Page 7 of 7



         09         Q  Huawei. Thank you. I'm sorry.
         10            So can you tell me what this document is?
         11        A   This is the component supply contract
         12    between Huawei and Qualcomm.
         13        Q   Is it still in effect?
         14        A   Yes.
         15        Q   And so what -- in general, what is the
         16    purpose of this contract?
         17        A   In general, this is a -- this is a contract
         18    that defines the rights and obligations on both
         19    sides, and sets forth the relationship between the
         20    parties for the procurement of chipsets from Qualcomm
         21    to Huawei.
         22        Q   And are there some terms in this contract
         23    that would you regard as key provisions?
         24        A   Yes. As IP counsel, that I generally only
         25    review the provisions that's relevant to IPR. So I
   00121:01    would review those provisions, such as the Section 9
         02    and Section 11, which is relevant to IPR.
         03        Q   And what language in Section 9 do you find
         04    to be of interest?
         05            MR. KENNAMER: Object to form.
         06            THE WITNESS: So Section 9 provides that --
         07    that the chipset that is sold by Qualcomm to Huawei
         08    does not contain the licenses of Qualcomm. And it
         09    requires that Huawei -- to obtain a separate license
         10    and enter into a separate license agreement with
         11    Qualcomm for its patents.

      26. PAGE 121:20 TO 121:25 (RUNNING 00:00:19.427)

          20       Q   Are there other suppliers that have that
          21   practice?
          22       A   Not that I'm aware.
          23       Q   Is this referred to as exhaustion?
          24       A   Yes. Qualcomm is trying to avoid exhaustion
          25   by this provision.
